Exhibit 10.5
ALLIED NEVADA GOLD CORP.
RESTRICTED SHARE PLAN
July 3, 2007
(as amended as of December 14, 2013)
ARTICLE ONE
DEFINITIONS AND INTERPRETATION
Section 1.01 Definitions: For purposes of the Restricted Share Plan, unless such
word or term is otherwise defined herein or the context in which such word or
term is used herein otherwise requires, the following words and terms with the
initial letter or letters thereof capitalized shall have the following meanings:
 
(a)
“Act” means the General Corporation Law of the State of Delaware or its
successor, as amended from time to time;

 
(b)
“Associate” where used to indicate a relationship with any person or company
means: (i) any company of which such person or company beneficially owns,
directly or indirectly, voting securities carrying more than 10 per cent of the
voting rights attached to all voting securities of the company for the time
being outstanding; (ii) any partner of that person or company; (iii) any trust
or estate in which such person or company has a substantial beneficial interest
or as to which such person or company serves as trustee or in a similar
capacity; (iv) any relative of that person who resides in the same home as that
person; (v) any person who resides in the same home as that person and to whom
that person is married, or any person of the opposite sex or the same sex who
resides in the same home as that person and with whom that person is living in a
conjugal relationship outside marriage; or (vi) any relative of a person
mentioned in clause (v) who has the same home as that person;

 
(c)
“Change of Control”(1) shall mean the occurrence of any of the following events,
each of which shall be determined independently of the others:

 
 
(i)
any “Person” (as defined herein) becomes a “beneficial owner” (as such term is
used in Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of at least 30% of the stock of the Corporation
entitled to vote in the election of directors of the Corporation. For purposes
of this definition, the term “Person” is used as such term is used Sections
13(d) and 14(d) of the Exchange Act;

 
 
(ii)
the individuals who are “Continuing Directors” (as hereinafter defined) of the
Corporation cease to constitute a majority of the members of the Board of
Directors. For purposes of this definition, “Continuing Directors” shall mean
the members of the Board of Directors on the date this Plan is adopted, provided
that any person becoming a member of the Board of Directors subsequent to such
date whose election or nomination for election was supported by at least a
majority of the directors who then comprised the Continuing Directors shall be
considered to be a Continuing Director;

 
 
(iii)
the stockholders of the Corporation adopt and consummate a plan of complete or
substantial liquidation or an agreement providing for the distribution of all or
substantially all of the assets of the Corporation;

 
 
(iv)
the Corporation is a party to a merger, consolidation, amalgamation, plan of
arrangement or other form of business combination or a sale of all or
substantially all of its assets, with an unaffiliated third party, unless the
business of the Corporation following consummation of such merger,
consolidation, amalgamation, plan of arrangement or other business combination
is continued following any such transaction by a resulting entity (which may be,
but need not be, the Corporation) and the stockholders of the Corporation
immediately prior to such transaction hold, directly or indirectly, at least 30%
of the voting power of the resulting entity; provided, however, that a merger,
consolidation, amalgamation, plan of arrangement or other business combination
effected to implement a recapitalization of the Corporation (or similar
transaction) shall not constitute a Change of Control; or

 
 
(v)
there is a change in control of the Corporation of a nature that is reported in
response to item 5.01 of Current Report on Form 8-K or any similar item,
schedule or form under the Exchange Act, as in effect at the time of the change,
whether or not the Corporation is then subject to such reporting requirements;

(1) 
As amended by resolution of the Board of Directors on December 14, 2013.




--------------------------------------------------------------------------------




 
(d)
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time;

 
(e)
“Committee”2 means the Compensation Committee consisting of two or more members
of the Directors of the Corporation each of whom shall meet the requirements for
(i) a “non-employee director” within the meaning of Rule 16b-3 under the
Exchange Act, (ii) an “outside director” within the meaning of Section 162(m) of
the Code, and (iii) an “independent director” under the NYSE MKT LLC and other
applicable listing rules and any other required independence standards;

 
(f)
“Common Shares” means the common shares of the Corporation, as adjusted in
accordance with the provisions of Article Five of the Restricted Share Plan;

 
(g)
“Corporation” means Allied Nevada Gold Corp., a corporation incorporated under
the Act;

 
(h)
“Covered Employee” shall mean an employee of the Corporation or its subsidiaries
who is a “covered employee” within the meaning of Section 162(m) of the Code;

 
(i)
“Deferred Payment Date” means the date for a Participant under the Restricted
Share Plan after the Restricted Period and not later than the Participant’s
Retirement Date which the Participant has elected to defer receipt of Restricted
Shares;

 
(j)
“Designated Affiliate” means the affiliates of the Corporation designated by the
Committee for purposes of the Restricted Share Plan from time to time;

 
(k)
“Directors” means the board of directors of the Corporation from time to time;

 
(l)
“Eligible Contractors” means individuals, other than Eligible Directors or
Eligible Employees that (i) are engaged to provide on a bona fide basis
consulting, technical, management or other services to the Corporation or any
Designated Affiliates under a written contract between the Corporation or the
Designated Affiliate and the individual or a company which the individual
consultant is an employee and (ii) in the reasonable opinion of the Corporation,
spend or will spend a significant amount of time and attention on the affairs
and business of the Corporation or a Designated Affiliate;

 
(m)
“Eligible Directors” means the Directors and the directors of any Designated
Affiliate of the Corporation from time to time;

 
(n)
“Eligible Employees” means employees, including officers, whether Directors or
not, and including both full-time and part-time employees, of the Corporation or
any Designated Affiliate of the Corporation;

 
(o)
“Insider” shall have the meaning ascribed thereto in the Securities Act
(Ontario) other than a person who is an Insider solely by virtue of being a
director or senior officer of a subsidiary of the Corporation and any Associate
of an Insider;

 
(p)
“Participant” for the Restricted Share Plan means each Eligible Director,
Eligible Contractor, and Eligible Employee to whom Restricted Share Rights are
granted;

 
(q)
“Restricted Period” means any period of time that a Restricted Share Right is
not exercisable and the Participant holding such Restricted Share Right remains
ineligible to receive Restricted Shares, determined by the Committee in its
absolute discretion based on (i) continued service with the Corporation for a
specified period of time, (ii) the achievement of one or more performance goals
within a performance period as established by the Committee (“Performance
Goals”), or (iii) both continued service and the achievement of Performance
Goals, upon grant of the Restricted Share Rights and as stated in the Restricted
Share Right Grant Letter evidencing such Restricted Share Rights.

 
(r)
“Restricted Shares” means the Common Shares issuable upon the exercise of
Restricted Share Rights;

 
(s)
“Restricted Share Plan” or the “Plan” means the restricted share plan described
in Article Three hereof;

 
(t)
“Restricted Share Rights” has such meaning as ascribed to such term at Section
3.02 of this Restricted Share Plan;

(2) 
As amended by resolution of the Board of Directors on December 14, 2013.






 
2
Allied Nevada Gold Corp. Restricted Share Plan, as amended




--------------------------------------------------------------------------------


 
(u)
“Retirement” in respect of a Participant means the Participant ceasing to be an
Eligible Employee, Eligible Director or Eligible Contractor after attaining a
stipulated age in accordance with the Corporation’s normal retirement policy or
earlier with the Corporation’s consent;

 
(v)
“Retirement Date” means the date that a Participant ceases to be an Eligible
Employee, Eligible Director or Eligible Contractor;

 
(w)
“Stock Exchange”3 means, the Toronto Stock Exchange and the NYSE MKT LLC; and

 
(x)
“Termination” means: (i) in the case of an Eligible Employee, the termination of
the employment of the Eligible Employee with or without cause by the Corporation
or a Designated Affiliate or cessation of employment of the Eligible Employee
with the Corporation or a Designated Affiliate as a result of resignation or
otherwise other than the Retirement of the Eligible Employee; (ii) in the case
of an Eligible Director, the removal of or failure to re-elect the Eligible
Director as a director of the Corporation or a Designated Affiliate; (iii) in
the case of an Eligible Contractor, the termination of the services of the
Eligible Contractor by the Corporation or a Designated Affiliate.

Section 1.02 Securities Definitions: In the Restricted Share Plan, the terms
“affiliate”, “subsidiary” and “insider” shall have the meanings given to such
terms in the Securities Act (Ontario).
Section 1.03 Headings: The headings of all articles, Sections, and paragraphs in
the Restricted Share Plan are inserted for convenience of reference only and
shall not affect the construction or interpretation of the Restricted Share
Plan.
Section 1.04 Context, Construction: Whenever the singular or masculine are used
in the Restricted Share Plan, the same shall be construed as being the plural or
feminine or neuter or vice versa where the context so requires.
Section 1.05 References to this Restricted Share Plan: The words “hereto”,
“herein”, “hereby”, “hereunder”, “hereof” and similar expressions mean or refer
to the Restricted Share Plan as a whole and not to any particular article,
Section, paragraph or other part hereof.
Section 1.06 Canadian Funds: Unless otherwise specifically provided, all
references to dollar amounts in the Restricted Share Plan are references to
lawful money of Canada.
ARTICLE TWO
PURPOSE AND ADMINISTRATION OF THE RESTRICTED SHARE PLAN
Section 2.01 Purpose of the Restricted Share Plan: The Restricted Share Plan
provides for the acquisition of Common Shares by Participants for the purpose of
advancing the interests of the Corporation through the motivation, attraction
and retention of employees, directors and consultants of the Corporation and the
Designated Affiliates of the Corporation and to secure for the Corporation and
the shareholders of the Corporation the benefits inherent in the ownership of
Common Shares by key employees, consultants and directors of the Corporation and
Designated Affiliates of the Corporation, it being generally recognized that
restricted share plans aid in attracting, retaining and encouraging employees,
consultants and directors due to the opportunity offered to them to acquire a
proprietary interest in the Corporation.
Section 2.02 Administration of the Restricted Share Plan: The Restricted Share
Plan shall be administered by the Committee and the Committee shall have full
authority to administer the Restricted Share Plan including the authority to
interpret and construe any provision of the Restricted Share Plan and to adopt,
amend and rescind such rules and regulations for administering the Restricted
Share Plan as the Committee may deem necessary in order to comply with the
requirements of the Restricted Share Plan. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and conclusive and shall be binding on the Participants and the
Corporation. No member of the Committee shall be personally liable for any
action taken or determination or interpretation made in good faith in connection
with the Restricted Share
Plan and all members of the Committee shall, in addition to their rights as
Directors, be fully protected, indemnified and held harmless by the Corporation
with respect to any such action taken or determination or interpretation made.
The appropriate officers of the Corporation are hereby authorized and empowered
to do all things and execute and deliver all instruments, undertakings and
applications and writings as they, in their absolute discretion, consider
necessary for the implementation of the Restricted Share Plan and of the rules
and regulations established for administering the Restricted Share Plan. All
costs incurred in connection with the Restricted Share Plan shall be for the
account of the Corporation.
Section 2.03 Delegation to Committee: The decisions of the Committee shall be
binding and conclusive for all purposes and upon all persons unless and except
to the extent that the Directors shall have previously directed that all or
specified types of decisions of the Committee shall be subject to approval by
the Directors.
Section 2.04 Record Keeping: The Corporation shall maintain a register in which
shall be recorded:
(3) 
As amended by resolution of the Board of Directors on December 14, 2013.




 
3
Allied Nevada Gold Corp. Restricted Share Plan, as amended




--------------------------------------------------------------------------------




 
(a)
the name and address of each Participant in the Restricted Share Plan;

 
(b)
the number of Restricted Share Rights granted to each Participant under the
Restricted Share Plan; and

 
(c)
the number of Restricted Shares issued to each Participant under the Restricted
Share Plan.

Section 2.05 Determination of Participants and Participation: The Committee
shall from time to time determine the Participants who may participate in the
Restricted Share Plan. The Committee shall from time to time determine the
Participants to whom Restricted Share Rights shall be granted and the provisions
and restrictions with respect to such grant(s), all such determinations to be
made in accordance with the terms and conditions of the Restricted Share Plan,
and the Committee may take into consideration the present and potential
contributions of and the services rendered by the particular Participant to the
success of the Corporation and any other factors which the Committee deems
appropriate and relevant.
Section 2.06 Maximum Number of Shares: The maximum number of Common Shares made
available for the Restricted Share Plan is 6,900,000. Such number shall be
reduced by (i) the number of Common Shares subject to Restricted Share Rights
granted and outstanding under this Restricted Share Plan, (ii) the number of
Common Shares subject to options granted and outstanding under the Corporation’s
2007 Stock Option Plan, (iii) the number of Restricted Shares issued from time
to time pursuant to the settlement of awards granted under this Restricted Share
Plan, and (iv) the number of Common Shares issued from time to time pursuant to
the exercise of options under the 2007 Stock Option Plan, which shall be
allocated as follows:
 
(a)
Restricted Share Plan: The maximum number of Common Shares made available for
the Restricted Share Plan shall be determined from time to time by the
Committee, but in any case, shall not exceed 6,900,000 Common Shares in the
aggregate and shall be reduced as set forth in (i)-(iv) of the preceding
paragraph of Section 2.06.

 
(b)
The aggregate number of Common Shares issuable to Insiders pursuant to
Restricted Share Rights and all other security-based compensation arrangements,
at any time, shall not exceed 10% of the total number of Common Shares then
outstanding. The aggregate number of Common Shares issued to Insiders pursuant
to Restricted Share Rights and all other security-based compensation
arrangements, within a one year period, shall not exceed 10% of the total number
of Common Shares then outstanding. Subject to Section 4.07, the aggregate number
of Common Shares issuable to any one Insider and such Insider’s Associates
pursuant to Restricted Share Rights, within a one-year period, shall not exceed
5% of the total number of Common Shares then outstanding and the aggregate
number of Common Shares reserved for issuance to any one person upon the
exercise of Restricted Share Rights shall not exceed 5% of the total number of
Common Shares then outstanding. For purposes of this Section 2.06, the number of
Common Shares then outstanding shall mean the number of Common Shares
outstanding on a non-diluted basis immediately prior to the proposed grant of
the applicable Restricted Share Right.

If any Option (as defined in the 2007 Stock Option Plan) shall terminate or
expire unexercised or any Restricted Share Right shall terminate or expire
without delivery of any Restricted Shares, then that number of
Common Shares that were previously issuable pursuant to any such expired or
terminated Option or Restricted Share Right shall, to the extent of any such
forfeiture or termination, again be available for the grant of Options or
Restricted Share Rights under this Restricted Share Plan or the 2007 Stock
Option Plan.


ARTICLE THREE
RESTRICTED SHARE PLAN
Section 3.01 Restricted Share Plan: A Restricted Share Plan is hereby
established for Eligible Employees, Eligible Directors and Eligible Contractors.
Section 3.02 Participants: The Committee shall have the right to grant, in its
sole and absolute discretion, to any Participant rights to acquire any number of
fully paid and non-assessable Common Shares (“Restricted Share Rights”) as a
discretionary payment in consideration of past or future services to the
Corporation, subject to this Restricted Share Plan and with such provisions and
restrictions as the Committee may determine. Each Restricted Share Right
entitles the holder thereof to one Common Share of the Corporation, to be issued
automatically and without payment of additional consideration, at the end of the
Restricted Period as set forth and pursuant to the conditions outlined in the
Restricted Share Right Grant Letter, or, if applicable, in the case of Canadian
residents, at a later Deferred Payment Date, if any, without any further action
on the part of the holder of the Restricted Share Right in accordance with this
Article Three.
Section 3.03 Restricted Share Right Grant Letter: Each grant of a Restricted
Share Right under the Restricted Share Plan (an “Award”) shall be evidenced by a
Restricted Share Right Grant Letter to the Participant from the Corporation.
Such



 
4
Allied Nevada Gold Corp. Restricted Share Plan, as amended




--------------------------------------------------------------------------------


Restricted Share Right Grant Letter shall be subject to all applicable terms and
conditions of the Restricted Share Plan and may be subject to any other terms
and conditions which are not inconsistent with the Restricted Share Plan and
which the Committee deems appropriate for inclusion in a Restricted Share Right
Grant Letter. The provisions of the various Restricted Share Grant Letter issued
under the Restricted Share Plan need not be identical.
Section 3.04 Restricted Period: Upon the grant of Restricted Share Rights to a
Participant, the Committee shall determine the Restricted Period applicable to
such Restricted Share Rights.
Section 3.05 Deferred Payment Date: Subject to section 3.06, Participants may
elect to defer the receipt of all or any part of their entitlement to Restricted
Shares until a Deferred Payment Date.
Section 3.06 Prior Notice of Deferred Payment Date: Participants who are
Canadian residents, may elect to set a Deferred Payment Date. To do so they must
give the Corporation written notice of the Deferred Payment Date not later than
sixty (60) days prior to the expiration of the Restricted Period. For certainty,
Participants shall not be permitted to give any such notice or change any such
notice after the day which is sixty (60) days prior to the expiration of the
Restricted Period. Participants residing in the United States will not be able
to make an election of deferral, unless otherwise permitted by the Committee
with the advice of counsel.
Section 3.07 Retirement or Termination during Restricted Period: In the event of
the Retirement or Termination of a Participant during the Restricted Period, any
Restricted Share Rights held by the Participant shall immediately terminate and
be of no further force or effect, provided that the Committee has the absolute
discretion to waive such termination.
Section 3.08 Retirement or Termination after Restricted Period: In the event of
the Retirement or Termination of the Participant following the Restricted Period
and prior to the Deferred Payment Date, the Corporation shall issue forthwith
Restricted Shares issuable upon the exercise of Restricted Share Rights held by
the Participant.
Section 3.09 Dividends: Subject to section 5.04, participants shall not have any
rights to dividends on Restricted Shares until such shares are issued in
accordance with the terms of the Plan.
Section 3.10 Death or Disability of Participant: In the event of the death or
total disability of a Participant, any Restricted Shares represented by
Restricted Share Rights held by the Participant shall be immediately issuable by
the Corporation.
Section 3.11 Change of Control: In the event of a Change of Control, all
Restricted Share Rights outstanding shall be immediately exercised for
Restricted Shares notwithstanding the Restricted Period and any applicable
Deferred Payment Date.
Section 3.12 Necessary Approvals: The Restricted Share Plan shall be subject to
the approval of the shareholders of the Corporation to be given by a resolution
passed at a meeting of the shareholders of the Corporation or by a written
resolution of all of the shareholders of the Corporation in accordance with the
Act and acceptance by the Stock Exchange or any regulatory authority having
jurisdiction over the securities of the Corporation.
Section 3.13 Term of the Restricted Share Plan: The Restricted Share Plan herein
shall become effective on the date on which it is approved by the shareholders.
The Restricted Share Plan shall remain in effect until it is terminated by the
Board of Directors.
ARTICLE FOUR
CODE SECTION 162(m) PROVISIONS
Section 4.01 Covered Employees: Notwithstanding any other provision of the
Restricted Share Plan, if the Committee determines at the time a Restricted
Share Right is granted to a Participant who is, or is likely to be, as of the
end of the tax year in which the Corporation would claim a tax deduction in
connection with such Award, a Covered Employee, then the Committee may provide
that this Article 4 is applicable to such Award.
Section 4.02 Performance Criteria: If the Committee determines that a Restricted
Share Right is intended to be subject to this Article 4, the lapsing of
restrictions thereon and the distribution of Restricted Shares or other property
pursuant thereto, as applicable, shall be subject to the achievement of one or
more objective performance goals established by the Committee, which shall be
based on the attainment of specified levels of one or any combination of the
following: production, revenue, revenue growth, cost of goods sold per ounce,
capital expenditures, resource growth (all categories), resources conversion
(measured and indicated), cash flow from operations, net income, operating
income (before or after taxes), gross profits, earnings (including earnings
before taxes, earnings before interest and taxes or earnings before interest,
taxes, depreciation and amortization or other similar measures), earnings per
share, cash flow or cash flow per share (before or after dividends), shareholder
equity, cash flow return on investment, return on equity, total shareholder
return, return on assets or net assets, return on capital (including return on
total capital or return on invested capital), corporate regulatory compliance or
achievements, mine costs compared to budget, improvement in or attainment of
expense levels or working capital levels, health and safety, environmental
compliance, business expansion and strategic initiatives, selected mining
initiatives, mine development, drilling and exploration initiatives, feasibility
studies, individual performance, leadership, appreciation in and/or maintenance
of the price of the Common Shares or any other publicly-traded securities of the
Corporation, comparisons with



 
5
Allied Nevada Gold Corp. Restricted Share Plan, as amended




--------------------------------------------------------------------------------


various stock market indices, recruiting and maintaining personnel,
implementation, completion or attainment of measurable objectives with respect
to corporate development or projects, and acquisitions and divestitures. Such
performance goals also may be based solely by reference to the Corporation’s
performance or the performance of a subsidiary, division, business segment or
business unit of the Corporation, or based upon the relative performance of
other companies or upon comparisons of any of the indicators of performance
relative to other companies. To the extent consistent with Section 162(m) of the
Code, the Committee may also exclude charges related to an event or occurrence
which the Committee determines should appropriately be excluded, including (a)
restructurings, discontinued operations, extraordinary items, and other unusual
or non-recurring charges, (b) an event either not directly related to the
operations of the Corporation or not within the reasonable control of the
Corporation’s management, or (c) the cumulative effects of tax or accounting
changes in accordance with U.S. generally accepted accounting principles.
Section 4.03 Timing and Designations; Duration of Performance Periods: For each
Award, the Committee shall, not later than 90 days after the beginning of each
Performance Period, as defined herein (i) designate all Participants for such
Performance Period, and (ii) establish the objective performance factors for
each Participant for that Performance Period on the basis of one or more of the
criteria set forth in Section 4.02 above; provided that, with respect to such
criteria, the outcome is substantially uncertain at the time the Committee
actually establishes the goal. The Committee shall have sole discretion to
determine the applicable performance period (“Performance Period”), provided
that in the case of a Performance Period less than 12 months, in no event will a
performance goal be considered to be pre-established if it is established after
25 percent of the Performance Period (as scheduled in good faith at the time the
goal is established) has elapsed. Such performance goals shall otherwise comply
with the requirements of Section 162(m) of the Code, and the regulations
thereunder.
Section 4.04 Certification: Following the close of each Performance Period and
prior to payment of any amount to a Participant with respect to an Award, the
Committee shall certify in writing as to the attainment of all factors
(including the performance factors for a Participant) upon which any payments to
a Participant for that Performance Period are to be based. Certified Awards
shall be paid no later than two and one-half months following the conclusion of
the applicable performance period; provided, however, that the Committee may
establish procedures that allow for the payment of Certified Awards on a
deferred basis subject to the requirements of Section 409A of the Code.
Section 4.05 Adjustments: Notwithstanding any provision of the Plan (other than
Section 6.06), with respect to any Restricted Share Right that is subject to
this Article 4, the Committee may adjust downwards, but not upwards, the amount
payable pursuant to such Restricted Share Right Grant Letter, and the Committee
may not waive the achievement of the applicable performance goals, except in the
case of the death or disability of the Participant.
Section 4.06 Restrictions: The Committee shall have the power to impose such
other restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.
Section 4.07 Limitations on Grants to Individual Participants: Subject to
adjustment as provided in Section 6.07, no Participant may be granted Restricted
Share Rights in any calendar year that are intended to comply with the
performance-based exception under Code Section 162(m) and are denominated in
Common Shares with respect to more than 2,837,577 Common Shares (the
“Limitations”). If an Award is cancelled, the cancelled Award shall continue to
be counted toward the applicable Limitations.
ARTICLE FIVE
WITHHOLDING TAXES4  
Section 5.01 Withholding Taxes: The Corporation or any Designated Affiliate of
the Corporation may take such steps as are considered necessary or appropriate
for the withholding of any taxes which the Corporation or any Designated
Affiliate of the Corporation is required to withhold by any law or regulation of
any governmental authority whatsoever, without limiting the generality of the
foregoing, through (i) the withholding of all or any portion of any payment;
(ii) the withholding from the Common Shares to be issued under the Restricted
Share Plan the minimum number of Common Shares sufficient to satisfy such
withholding obligation; or (iii) the sale of the minimum number of Common Shares
to be issued under the Restricted Share Plan sufficient to satisfy such
withholding obligation to a broker of the Corporation’s or the Designated
Affiliate of the Corporation’s choosing.
Any Award may provide that the Participant may elect, in accordance with any
conditions set forth in such Award, to satisfy in full the minimum tax
withholding obligation by authorizing the Corporation or the Designated
Affiliate of the Corporation to withhold from the Common Shares to be issued
under the Restricted Share Plan the minimum number of Common Shares sufficient
to satisfy such withholding obligation and, at the


(4) 
As amended by resolution of the Board of Directors on March 12, 2012.






 
6
Allied Nevada Gold Corp. Restricted Share Plan, as amended




--------------------------------------------------------------------------------


Corporation’s or Designated Affiliate of the Corporation’s discretion, to sell
such Common Shares to a broker of the Corporation’s or the Designated Affiliate
of the Corporation’s choosing. This election and authorization is intended to
comply with the requirements of Rule 10b5-1(c)(i)(B) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and to be interpreted to comply
with the requirements of Rule 10b5-1(c) of the Exchange Act.
ARTICLE SIX
GENERAL
Section 6.01 Effective Time of Restricted Share Plan: The Restricted Share Plan
shall become effective as of the date first mentioned on the first page of this
plan, but will remain subject to the necessary shareholder and regulatory
approvals.
Section 6.02 Amendment of Restricted Share Plan: The Committee may from time to
time in the absolute discretion of the Committee amend, modify and change
(without obtaining shareholder approval) the provisions of the Restricted Share
Plan, including, without limitation:
 
(i)
amendments of a house keeping nature; and

 
(ii)
the change to the Restricted Period of the Plan or any Restricted Share Right.

However, any amendment, modification or change to the provisions of the
Restricted Share Plan which would:
 
(a)
materially increase the benefits of the holder under the Restricted Share Plan
to the detriment of the Corporation and its shareholders;

 
(b)
increase the number of Common Shares, other than by virtue of Sections 6.06,
6.07 and 6.08 of the Restricted Share Plan, which may be issued pursuant to the
Restricted Share Plan; or

 
(c)
materially modify the requirements as to eligibility for participation in the
Restricted Share Plan;

shall only be effective upon such amendment, modification or change being
approved by the shareholders of the Corporation, if required, by the Stock
Exchange and any other regulatory authority having jurisdiction over the
securities of the Corporation. Any amendment, modification or change of any
provision of the Restricted Share Plan shall be subject to approval, if
required, by any regulatory authority having jurisdiction over the securities of
the Corporation.
Section 6.03 Non-Assignable: Except as otherwise may be expressly provided for
under this Restricted Share Plan or pursuant to a will or by the laws of descent
and distribution, no Restricted Share Right and no other right or interest of a
Participant is assignable or transferable.
Section 6.04 Rights as a Shareholder: No holder of any Restricted Share Rights
shall have any rights as a shareholder of the Corporation prior to the issuance
of Restricted Shares. Subject to Section 6.07 no holder of any Restricted Share
Rights shall be entitled to receive, and no adjustment shall be made for, any
dividends, distributions or any other rights declared for shareholders of the
Corporation for which the record date is prior to the date of exercise of any
Restricted Share Right.
Section 6.05 No Contract of Employment: Nothing contained in the Restricted
Share Plan shall confer or be deemed to confer upon any Participant the right to
continue in the employment of, or to provide services to, the Corporation or any
Designated Affiliate nor interfere or be deemed to interfere in any way with any
right of the Corporation or any Designated Affiliate to discharge any
Participant at any time for any reason whatsoever, with or without cause.
Participation in the Restricted Share Plan by a Participant shall be voluntary.
Section 6.06 Change of Control: In the event of a Change of Control, each
Participant who holds Restricted Share Rights shall receive the securities,
property or cash which the Participant would have received upon such Change of
Control if the Participant had held the Restricted Shares issuable upon exercise
of such Restricted Share Rights immediately prior to such Change of Control.
Section 6.07 Adjustment in Number of Shares Subject to the Restricted Share
Plan: In the event there is any change in the Common Shares, whether by reason
of a stock dividend, consolidation, subdivision, reclassification or otherwise,
an appropriate adjustment shall be made by the Committee in:
 
(a)
the number of Common Shares available under the Restricted Share Plan; and

 
(b)
the number of Common Shares subject to any Restricted Share Rights.

If the foregoing adjustment shall result in a fractional Common Share, the
fraction shall be disregarded. All such adjustments shall be conclusive, final
and binding for all purposes of the Restricted Share Plan.



 
7
Allied Nevada Gold Corp. Restricted Share Plan, as amended




--------------------------------------------------------------------------------


Section 6.08 Securities Exchange Take-over Bid: In the event that the
Corporation becomes the subject of a take-over bid (within the meaning of the
Securities Act (Ontario)) pursuant to which 100% of the issued and outstanding
Common Shares are acquired by the offeror either directly or as a result of the
compulsory acquisition provisions of the incorporating statute, and where
consideration is paid in whole or in part in equity securities of the offeror,
the Committee may send notice to all holders of Restricted Share Rights
requiring them to surrender their Restricted Share Rights within 10 days of the
mailing of such notice, and the holders of Restricted Share Rights shall be
deemed to have surrendered such Restricted Share Rights on the tenth (10th ) day
after the mailing of such notice without further formality, provided that:
 
(a)
the offeror delivers with such notice an irrevocable and unconditional offer to
grant replacement restricted share rights to the holders of Restricted Share
Rights on the equity securities offered as consideration;

 
(b)
the Committee has determined, in good faith, that such replacement options have
substantially the same economic value as the Restricted Share Rights being
surrendered; and

 
(c)
the surrender of Restricted Share Rights and the granting of replacement
restricted share rights can be effected on a tax deferred basis under the Income
Tax Act (Canada) or the Internal Revenue Code (as applicable).

Section 6.09 No Representation or Warranty: The Corporation makes no
representation or warranty as to the future market value of any Common Shares
issued in accordance with the provisions of the Restricted Share Plan.
Section 6.10 Compliance with Applicable Law: If any provision of the Restricted
Share Plan or any Restricted Share Right contravenes any law or any order,
policy, by-law or regulation of any regulatory body having jurisdiction, then
such provision shall be deemed to be amended to the extent necessary to bring
such provision into compliance therewith.
Section 6.11 Interpretation: This Restricted Share Plan shall be governed by and
construed in accordance with the laws of the State of Delaware.







 
8
Allied Nevada Gold Corp. Restricted Share Plan, as amended




--------------------------------------------------------------------------------




ALLIED NEVADA GOLD CORP.
RESTRICTED SHARE RIGHT GRANT LETTER
To: •
Date: •
This notice is to evidence that you have been granted • Restricted Share Rights
in the following amounts and on the following terms (select one):
 
¨
In accordance with the terms specified in Schedule A attached hereto (if any);
or

 
¨
In accordance with the following terms:

Number of Restricted Share Rights awarded
 
Date(s) of expiry of applicable Restricted Period(s) (vesting dates)
•
 
•
•
 
•
•
 
•

This notice serves as a Restricted Share Right Grant Letter under section 3.06
of the Allied Nevada Gold Corp. Inc. (“Allied Nevada”) Restricted Share Plan
(the “Plan”). All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Plan. In the event of any inconsistency between
the terms of this Restricted Share Right Grant Letter and the Plan, the terms of
the Plan shall govern.
Vesting of your Restricted Share Rights evidenced by this Restricted Share Right
Grant Letter shall be subject to the terms of the Plan, the resolutions of the
Board approving the grant and the administrative rules passed by the Committee
under the Plan.
If you are a Canadian resident and wish to defer the vesting of your Restricted
Share Rights, you may do so in accordance with the terms of the Plan, the
resolutions of the Board approving the grant and the administrative rules of the
Committee under the Plan.
Dated this • day of •, 201•.


ALLIED NEVADA GOLD CORP.
Name: •
Title: President and Chief Executive Officer





 
9
Allied Nevada Gold Corp. Restricted Share Plan, as amended


